Citation Nr: 0526942	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for the residuals of a head injury (concussion), 
claimed as a sleep disorder and/or insomnia, and headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1998 and May 2001 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

In September 2005, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2004).


FINDINGS OF FACT

1.  In a decision dated in February 1990, the RO denied 
entitlement to service connection for the residuals of a head 
injury.  The veteran did not timely appeal this decision.

2.  Evidence received since that February 1990 RO decision is 
so significant that it must be considered to fairly decide 
the merits of the claim of entitlement to service connection 
for the residuals of a head injury.

3.  The veteran does not currently have any residuals of a 
head injury incurred in service.


CONCLUSION OF LAW

1.  The February 1990 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for the 
residuals of a head injury, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  The additional evidence received since the February 1990 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for the residuals of a head injury have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

3.  The veteran does not currently have any residuals of a 
head injury which were incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ , Section 701 (H.R. 2297, December 16, 
2003). 

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision, a statement of the case dated March 
2002, and a supplemental statement of the case dated June 
2005, as well as a Board remand dated October 2003.  He 
received VCAA notice letters in June 2001 and May 2004. 

These documents collectively provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim and identified the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The VCAA letters also 
informed the veteran of what evidence was needed to establish 
his claim and what evidence VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
veteran in obtaining any relevant evidence available to 
substantiate his claim.  All available records identified 
have been obtained and associated with the claims folder.  VA 
examinations have been conducted.

The Board notes that the veteran was not informed of the VCAA 
until after the appealed rating decision in violation of the 
VCAA and VA has not specifically informed the veteran to 
provide any evidence in the claimant's possession that 
pertains to the claim as required by 38 C.F.R. § 3.159.  

The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  In this 
regard, the Board notes the appellant was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to the case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, 
the Board finds that any error in the implementation of the 
VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).


 Factual Background

The Board notes that the veteran has been denied service 
connection for this issue numerous times, to include 
initially in August 1965, when the veteran was denied service 
connection because, although there was evidence that the 
veteran had suffered a mild concussion in service, there was 
no evidence the veteran currently had any residuals of that 
concussion.  The veteran was most recently denied service 
connection for the residuals of a concussion, characterized 
as a head injury, by a February 1990 RO decision.  The 
veteran's claim was not reopened at that time because new and 
material evidence was found not to have been submitted; 
specifically, the then recently submitted records were noted 
to be irrelevant to the issue of whether the veteran had any 
current residuals of his in service head injury, and 
therefore the veteran's claim was not reopened.  He did not 
appeal the February 1990 determination which is now final.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

The provisions of 38 C.F.R. § 3.156(a), for claims filed 
prior to August 29, 2001, provide that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

After reviewing the record, the Board finds that a May 1998 
mental health note, discussed in detail below, is new and 
material evidence, in that the physician relates the 
veteran's headaches to his head injury in service.  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.   As 
such, the Board will consider all evidence of record in its 
determination of service connection.  The RO has considered 
the matter on the merits, and as such, there is no prejudice 
to the veteran.

The veteran's service medical records indicate that the 
veteran suffered mild lacerations to his scalp and chin, as 
well as a mild cerebral concussion, as a result of a jeep 
accident in service in March 1946.  The admission records 
note that he was unconscious for an indefinite length of time 
and that his neurological examination was negative.  The 
admission records further note that he had not been seriously 
injured.  Those records specifically note that the veteran's 
accident occurred on March 21, 1946, and that he was 
discharged to duty on March 25, 1946.  The veteran had no 
pertinent complaints at the time of his May 1946 discharge 
examination, and his neurological examination was normal.

A July 1965 report of VA neurological examination 
specifically indicates that while the veteran reported 
periodic pain in the area of the scar on his skull, he did 
not have generalized headaches.  The veteran's scar of the 
left chin, for which he is service connected, was noted at 
that time, however the examiner also noted that there were no 
neurological findings.

VA treatment records, dated from December 1974 to the 
present, note the veteran's frequent complaints of headaches 
and insomnia, which he frequently associated with his 
concussion in service.  

A January 1975 neurological consultation report showed a 
diagnosis of chronic cephalgia, probably related to an old 
head injury, but likely related to anxiety and sleeplessness.  
Neurological examination was normal.  A January 1975 
consultation report diagnosed the veteran with tension 
headaches, probably residuals of an old head injury.

A May 1981 treatment record noted that the veteran complained 
of having headaches in the area of his scars for many years.  
A neurology consultation report showed an impression of 
chronic insomnia and headaches possibly posttraumatic in 
nature, however, further studies were ordered to rule out 
cervicogenic headaches. 

A December 1987 hospitalization report noted that the veteran 
had trouble sleeping while hospitalized, and reported chronic 
insomnia.

A December 1988 neurology consultation report indicated that 
the veteran was hit on the left side of his head, broke his 
jaw, and was unconsciousness for approximately six hours.  
Based on the veteran's reported history, the examiner's 
impression was of a complicated injury to his lower medulla 
and organic sleep disorder secondary to medullary injury.

A November 1989 treatment record noted that the veteran 
reported having continuing insomnia and tension headaches.  
The diagnosis was PTSD with chronic headaches and insomnia.  

A September 1993 psychiatric examination noted a diagnosis of 
facial scarring with chronic pain, PTSD, post concussion 
syndrome, and organic sleep disorder secondary to medulla 
injury.  An addendum dated December 1993 noted the veteran's 
account of having been considered dead after his injury.  The 
diagnosis was PTSD, chronic, delayed, severe, and it was 
noted that a neurologist posited a sub-cortical dementia with 
damage to the sleep center in the medulla oblongata.  The 
veteran was granted service connection for PTSD at a 10 
percent level by a January 1994 rating decision.

A March 1995 EEG showed that the veteran had a normal awake 
and sleep record.  MRI of his brain was normal without 
evidence of posterior fossa abnormality.

A January 1996 VA report diagnosed the veteran with PTSD, and 
appeared to link the veteran's sleep difficulties to this 
diagnosis.

An April 1997 VA examination diagnosed the veteran with PTSD.  
That report noted that, while the claims file suggested that 
the veteran might have brainstem damage, there was no clear-
cut evidence of any organicity.

A rating decision dated May 1997 increased the veteran's 
evaluation for his service connected PTSD to a 50 percent 
evaluation, in part due to his symptomatology of chronic 
insomnia.

A June 1997 progress note diagnosed the veteran with insomnia 
secondary to a war injury.

A May 1998 mental health note showed diagnoses of PTSD and 
multiple medical problems secondary to head trauma including 
chronic and prolonged insomnia, cranial neuropathy, secondary 
to jugular bulb injury, and occipital neuralgia.

In a June 1998 VA treatment note, the veteran's sleep issues 
were described as a symptoms of his PTSD.

A November 2001 VA neurology examination report noted that 
the veteran sustained a severe head injury in 1946, and 
subsequently suffered frequent headaches and difficulty 
sleeping at night.  The neurological examination was within 
normal limits.  The diagnosis was tension headaches.  The 
examiner opined that the veteran had many symptoms, none of 
which were typical of post concussion syndrome, that his 
headaches were vague and without a specific pattern, that 
there were no associated symptoms.  The examiner further 
indicated that the veteran's headaches, sleeping problems, 
and nightmares appeared more likely to be psychogenic.  The 
examiner therefore opined that it was as likely as not that 
the veteran's current symptoms were related to his service 
connected activity, but not to the concussion he had in 
service.

A VA neurologist reviewed the veteran's claims file in 
January 2002.  While noting that the veteran was diagnosed 
with a sleep disorder from medullary injury in 1988, the 
physician indicated that later EEG and MRI studies were 
normal.  The physician noted that the initial injury was mild 
in nature and that the file showed no complaints of headaches 
until 1975, and mainly in 1980.  Neurologic examinations were 
within normal limits and laboratory examinations were 
negative for posttraumatic lesions.  The physician concurred 
with the earlier opinion that the veteran had tension 
headaches, also called muscle contraction, and that they were 
not post traumatic or related to his injury in 1946. The 
examiner indicated that he based his opinion on the fact that 
the trauma was not severe, and that there was no evidence of 
continuity.  The physician further opined that the headache, 
while unrelated to his earlier head injury, might be related 
to the veteran's anxiety.

A March 2002 VA treatment record indicates that the veteran 
had a history of cerebrovascular accident in 1996 with slight 
residual left sided weakness.  He also reported experiencing 
dysphagia since an injury in service.  The examiner noted a 
MRI report showed small vessel disease and an MRA showed 
right-sided ICA stenosis and possible left sided ICA 
stenosis, currently asymptomatic.  The veteran's senses were 
intact, and coordinated gait was within normal limits. 

An acupuncture note dated May 2002 indicated that the veteran 
reported a 57 year history of headaches, but that they did 
not bother him as much since he started acupuncture.  He 
reported that his temporal headaches were completely gone.

To show entitlement to service connection for the residuals 
of a concussion, the record must include medical evidence 
establishing a current diagnosis, and competent medical 
evidence linking the current disability to his service.  
Although the evidence of record does indicate that the 
veteran suffered a mild concussion in service, and early VA 
treatment records appear to link his headaches and sleeping 
disorder to this inservice injury, it is clear that these 
reports are based on the veteran's reported history of his 
injury, and not a review of evidence contained in the 
veteran's claims file.  The Board finds more probative an 
opinion from a November 2001 VA examination, as well as a 
November 2002 VA neurologist's opinion, which both appear to 
be based on accurate history of the veteran's injury as well 
as subsequent treatment, and not the veteran's interpretation 
of his medical history.  Moreover, these opinions note no 
objective laboratory results to support earlier neurology 
diagnoses that linked the veteran's symptoms to his inservice 
injury.  

Furthermore, the Board notes, as did the most recent VA 
examiners, that, while the veteran's service medical records 
clearly indicate that the veteran sustained a concussion in 
service due to a jeep injury, this was noted to be only a 
mild concussion, the veteran was discharged from the hospital 
in less than a week, and the report of the veteran's 
separation examination shortly thereafter contained no 
indication of any residuals due to that concussion.  The 
Board also notes that the evidence of record does not show 
the veteran to be diagnosed with headaches and insomnia until 
December 1974, over 28 years after the veteran's separation 
from service.  In fact, a July 1965 report of VA examination 
specifically shows the veteran did not report generalized 
headaches, although he reported pain in the area of his scar.  

The Board also points out, for the benefit of the veteran, 
that his sleep symptomatology has been encompassed as part of 
his rating for PTSD.

Therefore, the Board finds that the preponderance of the 
credible evidence does not provide an etiological link 
between the veteran's inservice concussive injury and his 
current tension headaches and sleep disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for the residuals of a head injury 
(concussion),  claimed as a sleep disorder and/or insomnia, 
and headaches, is granted.

Service connection for of the residuals of a head injury 
(concussion), claimed as a sleep disorder and/or insomnia, 
and headaches is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


